The only ground of the remonstrance pursued in this court, and the only ground which upon the record could have been pursued, is, that the facts found by the committee do not justify the conclusion that they constituted "intolerable cruelty."
The cumulative effect of the defendant's acts and conduct as recited in the report of the committee may well have been held to have been so cruel as to have *Page 696 
destroyed the public and personal objects of matrimony, past rehabilitation, and rendered a continuance of the marriage relation unbearable — beyond reasonable endurance — and therefore intolerable within the meaning we have given it in the ground for divorce, "intolerable cruelty." General Statutes § 5280; Jacobs
v. Jacobs, 95 Conn. 57, 110 A. 455; Sweet v. Sweet,97 Conn. 693, 118 A. 36; McEvoy v. McEvoy,99 Conn. 427, 122 A. 100; O'Brien v. O'Brien, 101 Conn. 80,124 A. 816; Swist v. Swist, 107 Conn. 484,140 A. 840.
   There is no error.